Citation Nr: 1137019	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-38 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional allowance for school attendance of a dependent child over the age of 18, from April 2007 through June 2008.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.



FINDINGS OF FACT

1.  The record shows that the Veteran's daughter KSH was born in April 1989, and she reached the age of 18 in April 2007.

2.  The RO terminated payment of additional compensation for KSH as a dependent child effective from April 2007, on her eighteenth birthday. 

3.  The Veteran was notified in January 2006 and September 2006 that he needed to submit further information after April 2007 to establish continuing dependency benefits; the RO did not receive a formal or informal Request for Approval of School Attendance until July 2008.


CONCLUSION OF LAW

The criteria are not met for payment of additional dependency benefits for KSH, a child over the age of 18, based upon school attendance for the period from April 2007 through June 2008.  38 U.S.C.A. §§ 101, 1114, 1115, 1134 (West 2002); 38 C.F.R. §§ 3.57, 3.103, 3.115, 3.155, 3.667 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist an appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the Veteran in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Moreover, the Board notes that the RO informed the Veteran in an October 2008 statement of the case (SOC) of the criteria for receiving an additional allowance for a dependent child.  Furthermore, the Veteran has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  

Thus, the Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

II.  Analysis

In the present case, the Veteran contends that he should be awarded a retroactive award of compensation for a dependent child, his daughter KSH, because she remained in high school after her eighteenth birthday.  

Any veteran entitled to compensation under the provisions of 38 U.S.C.A. § 1114, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a dependent child who has attained the age of eighteen years and who is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 1115.

A child of a veteran is legitimate child, a child legally adopted before the age of 18 years, and a stepchild who acquired that status before the age of 18 years and who was a member of the veteran's household at the time of the veteran's death, and who (i) is under the age of 18 years; or, (ii) who before reaching the age of 18 years becomes permanently incapable of self- support; or, (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA. 38 C.F.R. § 3.57.

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  Compensation based upon a course of instruction at an approved educational institution that was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)-(b).

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In the present case, after careful consideration, the Board finds that the Veteran is not entitled to retroactive compensation for a dependent child, for the following reasons.

By way of history, the claims file shows that the Veteran was awarded a disability rating of at least 30 percent effective from March 2005.  The record also shows that the Veteran's daughter, KSH, was born in April 1989.  Thus, she turned eighteen in April 2007.  Until that day, the Veteran was receiving additional compensation for a dependent child under the age of eighteen.  Such additional compensation was discontinued when she turned eighteen.  

In July 2008, the Veteran filed a statement asking that his daughter's "dependent entitlements ... be restored during the periods 4/[redacted]/2007 through 6/13/2008."  He explained, in pertinent part that "[h]er benefits stopped on 4/[redacted]/2007 because she reached the age of 18.  . . . My daughter's high school completed a VA Form 21-674b (School Attendance Report) to verify attendance and mailed it to the Regional VA Office . . . on 6/27/2008."  The record shows that the RO received a VA Form 21-674b, Request for Approval of School Attendance, for KSH in July 2008.  In this Form, a high school certified that KSH's end of school term and expected graduation was in June 2008.

In support of his appeal, the Veteran does not contend that his claim for additional allowance for school attendance for a dependent child over the age of eighteen was timely filed (within one year of KSH's eighteenth birthday).  To the contrary, he conceded in his December 2008 VA Form 9 (substantive appeal) that he "filed for a claim after the required deadline."  Rather, he raises two arguments for why the claim should be granted.  First, he wrote in his VA Form 9 that he "should have been officially notified of action(s) to remove my daughter from dependency status by VA" prior to her removal, but no notice was sent.  He maintains that if he had received advanced notice he would have been able to submit the appropriate paperwork.  Second, he asserts that "[I]t's extremely burdensome and unrealistic for it to be assumed that veterans are knowledgeable of all the statutory and regulatory restrictions imposed by VA."  

While sympathetic to the Veteran's circumstances, the Board finds that the above arguments have no legal merit.  

First, the record clearly shows that the Veteran was provided appropriate advance notice.  Specifically, the claims file shows that he was initially awarded additional compensation for his dependents in January 2006, pursuant to an RO rating decision awarding service connection for several disabilities.  The RO issued a second rating decision in September 2006, awarding additional service-connected disability compensation.  

A cover letter to each rating decision, in January 2006 and September 2006, expressly informed the Veteran that his monthly entitlement amount would be reduced on April [redacted], 2007, when KSH turned eighteen.  The cover letters also instructed him to "Let us know right away if there is any change in the status of your dependents."  [emphasis in originals].  Each cover letter further informed the Veteran that there was enclosed a VA Form 21-8764, "Disability Compensation Award Attachment-Important Information," which "explains certain factors concerning your benefits."  

Additionally, a VA Form 21-8764 informs that "Veterans having a 30% or more service-connected evaluation may be entitled to additional compensation for a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school) or a child who became permanently incapable of self-support because of mental or physical defect prior to age 18."  (emphasis added).  A VA Form 21-8764 also contains a section titled "WHAT CONDITIONS AFFECT RIGHT TO PAYMENTS?," which advised "If you have a disability rating of 30% or more, you must promptly advise us of any change in the status of your dependents."  At the end of VA Form 21-8764 is a notice advising " IMPORTANT // Please notify VA immediately if there is a change in any condition affecting your right to continued payments."  [emphasis in originals]

The above record demonstrates that the Veteran received adequate notice that his benefits would be reduced after April [redacted], 2007, and that he needed to take further action to have the additional benefits continued.  See 38 C.F.R. § 3.103(b)(3)(i).  Moreover, a VA Form 21-8764 was sent on two different occasions, and this Form emphasized the Veteran's need to advise the RO that KSH was still in school beyond her eighteenth birthday.  Thus, there is no merit to the Veteran's argument that he did not receive appropriate advance notification of the change in his daughter, KSH's, dependency status.  

The provisions of 38 C.F.R. § 3.667, expressly require that a claim for compensation from a child's 18th birthday based upon school attendance must be filed within 1 year from the child's 18th birthday.  The Veteran acknowledges that he did not timely file a claim, and the Board finds that there is nothing in the claims file that may reasonably be construed as alerting the RO that they should have contacted the Veteran to request updated dependency information after KSH turned eighteen in April 2007.  Furthermore, the Veteran has not identified any legal authority, and the Board finds no other basis, to conclude that the RO was obligated to contact him thereafter to request updated dependency information.  VA does not have a duty to "seek out potential beneficiaries" and notify them that they may be entitled to benefits.  Wells v. Principi, 3 Vet. App. 307, 309 (1992).  Therefore, there is no fault on the part of the RO in not forwarding the Veteran any requisite claims forms after the September 2007 notice.  See 38 C.F.R. § 3.155; see also Kessel v. West, 13 Vet. App. 9 (1999).  

In other words, the record contains no informal claim for additional dependents benefits until June 2008, which was more than one year after the eighteenth birthday of KSH in April 2007.  Importantly, although VA has a duty to assist, that duty is not a one-way street and does not provide for the Veteran to have remained in a passive role.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Thus, his first argument lacks legal merit.  

With regard to the second argument, that "[i]t's extremely burdensome and unrealistic for it to be assumed that veterans are knowledgeable of all the statutory and regulatory restrictions imposed by VA," the Board reiterates that the Veteran was provided actual notice of all the information necessary to continue the additional dependency benefits for his daughter, KSH, after her eighteenth birthday.  The Board further emphasizes that even alleged ignorance cannot be claimed as an excuse for failure to follow a promulgated regulation, as persons dealing with the United States Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 156-57 (1998).

Thus, the Veteran's second contention is also without legal merit.  The Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

For the foregoing reasons, the Veteran's claim is denied.  The law is dispositive of the outcome of this case.  As a matter of law, there is no entitlement to a retroactive award of dependency allowance for the Veteran's dependent daughter, KSH, based on her high school attendance after age eighteen, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an additional allowance for school attendance of KSH, a dependent child over the age of 18, from April 2007 through June 2008, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


